      Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 1 of 12



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PREMIER LUBBOCK SPORTSPLEX, LTD.                 §
             Plaintiff                           §
                                                 §
v.                                               §     Civil Action No. 4:20-cv-245
                                                 §
                                                 §
BEAZLEY USA SERVICES, INC.                       §
             Defendant                           §

               PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND

       Plaintiff PREMIER LUBBOCK SPORTSPLEX, LTD. (“Premier” or “Plaintiff”) files this

Original Complaint & Jury Demand against Defendant BEAZLEY USA SERVICES, INC.

(“Beazley” or “Defendant”) and would respectfully show the following:

                                             Parties

       1.      Premier Lubbock Sportsplex, Ltd is a domestic limited partnership located and

operating in the State of Texas.

       2.      Upon information and belief Beazley is a foreign fire and casualty insurance

company engaged in the business of insurance in Texas, operating for the purposes of accumulating

monetary profit.    Beazley regularly conducts the business of insurance in a systematic and

continuous manner in the State of Texas. Beazley may be served with process by serving its

registered agent certified mail, return receipt requested, to Mendes & Mount, 750 Seventh

Avenue, New York, New York 10019-6829.

                                     Venue & Jurisdiction

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because there is

complete diversity of citizenship between Plaintiff and Defendant and the amount in controversy

exceeds the sum of seventy-five thousand dollars ($75,000.00), exclusive of interests and costs.



                                                1
      Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 2 of 12



        4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred within this

judicial district.   Investigation, including key claim communications to Plaintiff and from

Defendant’s assigned adjusters (including claim rejections, telephone calls, and other

communications to Plaintiff) occurred within this district.

                                      Factual Background

The Property

        5.      Premier owns and operates the commercial property located at 9000 Memphis

Drive, Lubbock, Texas 79423 in Lubbock County, Texas (the “Property”).




        The Property is comprised of two large building situated on 72,538 square feet of land.

The buildings house workout facilities, basketball courts, office space, storage space, and a pool

and concession area.



The Policy

        6.      Prior to May 19, 2018, Premier paid annual premiums, assessments, fees,

surcharges, and taxes to Beazley to acquire comprehensive commercial insurance coverage for

the Property and the business under Beazley Policy No. W1804E170301 (the “Policy”). The

Policy provides coverage for Premier’s business and the Property, for covered damages that


                                                 2
        Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 3 of 12



occur during the Policy Period, from April 9, 2018 through April 9, 2019. In exchange for

Premier’s premium payment, the Policy includes the following limits and coverages, in relevant

part:




         7.    As evidenced by the Declarations Page, the Policy provides coverage to the

Property’s physical structure on a replacement cost value basis for damages, in addition to damages

to business property, and lost business income up to $4,954,000. See Ex. A, Policy, at Declarations

Pages.

         8.    The Policy also contains a Deductible provision that confirms coverage for damages

to the interior of the Property that result from wind, hail, and named windstorm damage, including

damages caused by wind driven rain:




Premier makes an insurance claim for related damage

         9.    On or about May 19, 2018, a wind and hail storm struck the property causing

substantial damage to the roof system, HVAC, interior, exterior, and more. As a result of the hail




                                                3
     Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 4 of 12



and wind hitting Lubbock County and specifically the Property, sizeable portions of the

Property’s roofs were compromised. As a result, there was also interior damage to ceilings,

walls, and flooring. The following photographs taken after the storm depict some of the damage:




       10.    There was also significant damage to the roof, metal components, and insulation:




                                               4
      Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 5 of 12



       11.     The Property—specifically the roof, HVAC, ceilings, walls, and flooring—were

substantially damaged by hail and wind. Yet as devastating as the physical damage was, Premier

felt fortunate to be protected by over $4 million in insurance coverage it had procured to insure

the Property from precisely this type of catastrophe. Immediately after the storm, Premier

promptly filed a claim with Beazley, alerting them to the extensive damages. This sense of

security, borne of a pricey contractual relationship, would prove illusory as Beazley began their

investigation and handling of the claim.

Premier works hard to document its damages for Beazley but received a claim rejection.

       14.     Beazley’s claims-handling process resulted in a wrongful claim rejection that

omitted a wealth of facts, physical evidence, obvious wind and hail damages, and meteorological

data from the storm supporting Premier’s claim. Beazley unreasonably pinned the loss on anything

but the hail and wind, an action designed to save Beazley hundreds of thousands of dollars in

damages to the Property and the business.

       15.     Beazley assigned an internal adjuster, Scott Liles from McLarens Adjusting in

Houston to handle the claim. Liles was unqualified and incapable of adequately assessing the

damages to the Property and was the source of many delays throughout the claims process. After

utilizing preferred vendors JS Held and Koontz Engineering to inspect the Property in July 2019,

Beazley continued to delay claim resolution and ignored the insured’s requests for updates.

Months after the inspections, after Premier’s representative continuously pressed Beazley and

Liles for updates, Beazley rejected Premier Sportsplex’s sworn proof of loss on October 15, 2019

generated from adjuster Liles/McLarens’ Houston office. Beazley also refused to provide the

engineering report from Koontz Engineering. Later, on November 1, 2019, McLarens sent an

additional significant letter from its Houston office and cited several additional excuses for why it




                                                 5
      Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 6 of 12



might not pay this reasonably clear covered claim and reserved the right to deny the claim based on

those exclusions or based on others it might cite in the future.

        16.     To this day, due to Beazley’s outcome-oriented, inadequate, and haphazard

investigation, Beazley has refused to fully pay for the covered damages under the Policy.

Premier sends a demand letter in compliance with Texas law

        17.     On June 1, 2017, Governor Abbott signed House Bill 1774 into law as Section

542A of the Texas Insurance Code. This new law was sponsored by approximately sixty state

representatives and senators and contains important consumer protections against a variety of

unscrupulous practices. Particularly, Section 542A.003 requires detailed, comprehensive presuit

notice that is intended to make the claims and litigation processes more transparent and

potentially even avoid unnecessary lawsuits. Upon receiving notice, an insurer has a right to

conduct an inspection, and even make an offer to avoid litigation. When utilized properly,

Section 542A should assist business consumers like Premier to avoid protracted litigation over a

clear claim.

        18.     In compliance with Section 542A.003, Premier gave its pre-suit notice to Beazley

on November 14, 2019. The pre-suit notice provided a comprehensive outline of Premier’s

claims and damages, quantified its loss, and even offered to waive a formal claim for attorneys’

fees if the contractual amounts were paid promptly.

        19.     Beazley responded to the demand on December 4, 2018 but refused to

acknowledge its own wrongdoing.

                   Count 1 – Violations of Texas Insurance Code, Section 541

        20.     Premier re-alleges and incorporates each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.




                                                   6
       Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 7 of 12



          21.   Beazley failed to attempt to effectuate a prompt, fair, and equitable settlement of a

claim with respect to which liability has become reasonably clear, in violation of Texas Insurance

Code Section 541.060 (a)(2)(A).

          22.   Beazley failed to adopt and implement reasonable standards for prompt

investigation of the claim arising under its policy.

          23.   Beazley failed to provide promptly a reasonable explanation, in relation to the facts

or applicable law, for the denial of a claim, in violation of Texas Insurance Code Section 541.060

(a)(3).

          24.   Beazley refused to pay the claim without conducting a reasonable investigation with

respect to the claim, in violation of Texas Insurance Code Section 541.060 (a)(7).

          25.   Beazley misrepresented the insurance policy under which it affords property

coverage to Premier, by making an untrue statement of material fact, in violation of Texas Insurance

Code Section 541.061 (1). Beazley misrepresented the insurance policy to Premier, by making an

untrue statement of material fact, in violation of Texas Insurance Code Section 541.061 (1).

          26.   Beazley misrepresented the insurance policy under which it affords property

coverage to Premier by failing to state a material fact that is necessary to make other statements

made not misleading, in violation of Texas Insurance Code Section 541.061 (2). Defendant

misrepresented the insurance policy to Premier by failing to state a material fact that is necessary to

make other statements made not misleading, in violation of Texas Insurance Code Section 541.061

(2).

          27.   Beazley misrepresented the insurance policy under which it affords property

coverage to Premier by making a statement in such manner as to mislead a reasonably prudent

person to a false conclusion of material fact and failing to disclose a matter required by law to be




                                                   7
      Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 8 of 12



disclosed, in violation of Texas Insurance Code Section 541.061 (3) and Texas Insurance Code

Section 541.002 (1). Defendant misrepresented the insurance policy to Premier by making a

statement in such manner as to mislead a reasonably prudent person to a false conclusion of material

fact and failing to disclose a matter required by law to be disclosed, in violation of Texas Insurance

Code Section 541.061 (3) and Texas Insurance Code Section 541.002 (1).

       28.     Beazley knowingly committed the foregoing acts, with actual knowledge of the

falsity, unfairness, or deception of the foregoing acts and practices, in violation of Texas

Insurance Code Section 541.002 (1).

                 Count 2 – Violations of the Texas Insurance Code, Section 542

       29.     Premier re-alleges and incorporates each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.

       30.     Beazley failed to acknowledge receipt of the claim in violation of Texas Insurance

Code Section 542.055 (a)(1).

       31.     Beazley failed to timely commence investigation of the claim or to request from

Premier any additional items, statements or forms that Beazley reasonably believed to be required

from Premier in violation of Texas Insurance Code Section 542.055 (a)(2)-(3).

       32.     Beazley failed to notify Premier in writing of the acceptance or rejection of the

claim not later than the 15th business day after receipt of all items, statements and forms required by

Defendants in violation of Texas Insurance Code Section 542.056(a).

       33.     Beazley delayed payment of Premier’s claim in violation of Texas Insurance

Code Section 542.058(a).

       34.     Each of the actions described herein were done “knowingly” as that term is used

in the Texas Insurance Code and were a producing cause of Premier’s damages.




                                                  8
      Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 9 of 12



                                   Count 3 – Statutory Interest

       35.     Premier re-alleges and incorporates each allegation contained in previous

paragraphs of the Complaint as if fully set forth herein.

       36.     Premier makes a claim for statutory interest penalties along with reasonable

attorneys’ fees for violation of Texas Insurance Code Subchapter B pursuant to Texas Insurance

Code Section 542.060.

                                  Count 4 – Breach of Contract

       37.     Premier re-alleges and incorporates each allegation contained in previous

paragraphs of the Complaint as if fully set forth herein.

       38.     As outlined above, Beazley breached its contract with Premier by refusing to pay

for covered damages under the Policy. As a result of Beazley breach, Premier suffered legal

damages.

                      Count 5 – Breach of duty of good faith & fair dealing

       39.     Premier re-alleges and incorporates each allegation contained in previous

paragraphs of the Complaint as if fully set forth herein.

       40.     Beazley, as the property coverage insurer, had a non-delegable duty to deal fairly

and in good faith with Premier in the processing of the claim. Beazley breached this duty by

refusing to properly investigate and effectively denying insurance benefits. Beazley knew or should

have known that there was no reasonable basis for denying or delaying the required benefits. As a

result of Beazley breach of these legal duties, Premier suffered legal damages.

                           Count 6 – Punitive Damages for Bad Faith

       41.     Premier re-alleges and incorporates each allegation contained in previous

paragraphs of this Complaint as if fully set for herein.




                                                  9
     Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 10 of 12



       42.     Defendant acted fraudulently and with malice (as that term is legally defined) in

denying and delaying Premier’s claim for benefits. Further, Defendant had actual, subjective

awareness of the risk involved, but nevertheless proceeded with conscious indifference to the rights,

safety, or welfare of Premier.

                  Count 7 – Violations of Texas Deceptive Trade Practices Act

       43.     Premier re-alleges and incorporates each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.

       44.     The Texas Deceptive Trade Practices Act (DTPA) provides additional protections

to consumers who are victims of deceptive, improper, or illegal practices. Defendant’s violations

of the Texas Insurance Code create a cause of action under the DTPA. Defendant’s violations of

the Texas Insurance Code, as set forth herein, specifically violate the DTPA as well. Defendant

has also acted unconscionably, as that term is defined under the DTPA.

       45.     Each of the actions described herein were done “knowingly” as that term is used

in the DTPA and were a producing cause of Premier’s damages.

                                     Resulting Legal Damages

       46.     Premier is entitled to the actual damages resulting from the Defendant’s violations

of the law. These damages include the consequential damages to its economic welfare from the

wrongful denial and delay of benefits including loss of the property and business; and the other

actual damages permitted by law. In addition, Premier is entitled to exemplary damages.

       47.     As a result of Defendant’s acts and/or omissions, Premier has sustained damages

in excess of the minimum jurisdictional limits of this Court.

       48.     Premier is entitled under law to the recovery of prejudgment interest at the

maximum legal rate.




                                                 10
     Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 11 of 12



          49.   Defendant’s knowing violations of the Texas Insurance Code and DTPA entitle

Premier to the attorneys’ fees, treble damages, and other penalties provided by law.

          50.   Premier is entitled to statutory interest as damages under the Texas Insurance

Code 542.060(c).

          51.   As a result of Defendant’s acts and/or omissions, Premier has sustained damages

in excess of the jurisdictional limits of this Court.

          52.   Premier is entitled under law to the recovery of prejudgment interest at the

maximum legal rate.

          53.   Premier is entitled to the recovery of attorneys’ fees pursuant to Tex. Civ. Prac. &

Rem. Code §38.001, Texas Insurance Code 542.060(a)-(c), and Tex. Bus & Commerce Code

§17.50.

                                              PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully request that Plaintiff

have a judgment against Defendant for actual damages in excess of the minimum jurisdictional

limits of this Court, pre- and post-judgment interest as allowed by law, costs of suit, and all other

relief, at law or in equity, to which Plaintiff may be entitled.

                                                        Respectfully submitted,

                                                        RAIZNER SLANIA, LLP

                                                        /s/ Jeffrey L. Raizner
                                                        JEFFREY L. RAIZNER
                                                        Attorney-in-Charge
                                                        State Bar No. 00784806
                                                        2402 Dunlavy Street
                                                        Houston, Texas 77006
                                                        Phone: 713.554.9099
                                                        Fax: 713.554-9098
                                                        jraizner@raiznerlaw.com




                                                  11
    Case 4:20-cv-00245 Document 1 Filed on 01/22/20 in TXSD Page 12 of 12



                                                Of Counsel:

                                                ANDREW P. SLANIA
                                                State Bar No. 24056338
                                                AMY B. HARGIS
                                                State Bar No. 24078630
                                                BEN WICKERT
                                                State Bar No. 24066290
                                                efile@raiznerlaw.com
                                                2402 Dunlavy Street
                                                Houston, Texas 77006
                                                Phone: 713.554.9099
                                                Fax: 713.554-9098
                                                ATTORNEYS FOR PLAINTIFF


                                    JURY DEMAND

Premier Lubbock Sportsplex, Ltd. hereby demands a trial by jury, a right enshrined in the
Constitution of the United States of America and the State of Texas and preserved by the
sacrifices of many. The necessary jury fee has been paid.

                                                /s/ Jeffrey L. Raizner
                                                JEFFREY L. RAIZNER




                                           12
